ACCEPTED
                                                                       01-15-00597-CV
                                                            FIRST COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                                                                 12/2/2015 11:25:43 PM
                                                                 CHRISTOPHER PRINE
                                                                                CLERK

                   01-15-00597-CV

            IN THE COURT OF APPEALS           FILED IN
                                       1st COURT OF APPEALS
    FOR THE FIRST COURT OF APPEALS DISTRICTHOUSTON, TEXAS
                 HOUSTON, TEXAS        12/2/2015 11:25:43 PM
                                              CHRISTOPHER A. PRINE
                                                     Clerk

                LEVENT ULUSAL,
                        Appellant,
                       V.
             LENTZ ENGINEERING, L C
                        Appellee.


MOTION FOR EXTENSION OF TIME TO FILE REPLY BRIEF



                                                Daniel Kistler
                              Daniel Kistler, Attorney at Law
                                               Office Address:
                                       17041 El Camino Real
                                                       Ste. 204
                                       Houston, Texas 77058
                                             Mailing Address:
                                       2617C West Holcombe
                                                       No. 421
                                       Houston, Texas 77025
                                  Telephone: (713) 855-0827
                                  Facsimile: (866) 352-5124
                                kistlerattorney@comcast.net

                            ATTORNEY FOR APPELLANT
  MOTION FOR EXTENSION OF TIME TO FILE REPLY BRIEF

      Comes now, Ulusal Levent, Appellant herein, and files this his first

Motion for Extension of Time to File Reply Brief, and in support would

show the following:

      1.     Appellee Lentz Construction, L.C. filed its Brief on November

12, 2015. Pursuant to Rule 38.6(c), Tex. R. App. P., the deadline for filing

Appellant’s Reply Brief is December 2, 2015.

      2.     Appellant seeks an additional fourteen (14) days, or until

December 16, 2015, in which to file its Reply Brief.

      3.     Appellant’s counsel has been delayed in the preparation and

finalization of this brief due to trial commitments in Cause No. 2014-43377;

Christopher Stanzel, et al, v. John Hinkle, pending in the 190th Judicial

District Court of Harris County, Texas, which is presently set for trial on

December 7, 2015; Cause No. 2014-15521; Harris County, et al v. L V

Thompson, 55th Judicial District Court of Harris County, Texas, which is

presently set for trial on December 9, 2015, and Cause No. 2014-39578;

Harris County, et al v. Ramona Jones, et al; which was set for trial on

December 1, 2015, and not continued from that setting until the trial date.

      4.     Appellant’s counsel believed that he would be able to complete

this Reply Brief, despite the time required for trial preparations in the cases



                                      1
cited above, other matters which required his attention during the last 20

days, and the Thanksgiving Holiday. However, it has become apparent that

Appellant will require additional time in which to complete his Brief.

Appellant reasonably requires an additional fourteen (14) days in which to

complete and file his Brief.

      5.     This is the first motion for an extension of time to file

Appellant’s Reply Brief.

                   CERTIFICATE OF CONFERENCE

      6.     Due to the late hour in filing this Motion, Appellant’ counsel is

not able to contact counsel for the Appellee, Lentz Engineering, L.C.

Appellant’s counsel shall apprise the court as soon as possible on whether

Appellee has any objection to the relief requested.

      Wherefore, premises considered, Appellant Levant Ulusal hereby

requests that the court grant a fourteen (14) day extension of time for

Appellant to file his Reply Brief, and for all other and further relief, at law

and in equity, to which Appellant may be justly entitled.


                                                      Respectfully submitted,

                                                            /s/Daniel Kistler
                                            Daniel Kistler, Attorney at Law
                                                             Office Address:
                                                     17041 El Camino Real
                                                                     Ste. 204

                                      2
                                                 Houston, Texas 77058
                                                      Mailing Address:
                                                 2617C West Holcombe
                                                               No. 421
                                                 Houston, Texas 77025
                                            Telephone: (713) 855-0827
                                            Facsimile: (866) 352-5124
                                          kistlerattorney@comcast.net

                                     ATTORNEY FOR APPELLANT


                  CERTIFICATE OF SERVICE

   On this 2nd day of December, 2015, a true and correct copy of

the foregoing Motion for Extension of Time to File Reply Brief of

Appellant Levant Ulusal was served on all counsel of record and

pro se parties by certified mail, return receipt requested, facsimile

transmission, electronic transmission and/or hand delivery.


Timothy R. Ploch          via facsimile: (713) 862-7575 and
Linda M. Talbot           email: lawplochstaff@flash.net
Timothy R. Ploch, P.C.
730 N. Post Oak Rd., Ste 100
Houston, Texas 77024

Keith Livesay
Livesay Law Office
Brazos Suites No. 9
McAllen, TX. 78504
Via email to: RGVAppellateLaw@yandex.com


                                        /s/ Daniel Kistler



                                 3